Citation Nr: 0523310	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  97-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel 





INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.  He also had service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1999, the Board 
denied claims of service connection for diabetes mellitus and 
bronchitis and remanded the claim for service connection for 
congestive heart failure and hypertension. The case was 
returned to the Board in August 2002.  

A September 2002 Board decision was vacated and remanded by 
the United States Court of Appeals for Veterans Claims 
(Court) in February 2003.  As a result of that decision, this 
case was again remanded by the Board in October 2003 and June 
2004, for further development.  

Additionally, the Board considered the veteran's claim on the 
merits in an April 2005 decision; however, additional VA 
records which were not in the Board's possession, had been 
submitted prior to the decision, and therefore, the evidence 
was not considered.  As a result, the Board vacated the April 
2005 decision.  In August 2005, the veteran submitted a 
waiver of RO consideration of the additional evidence and 
thus, the case is now properly before the Board for appellate 
consideration.  


FINDINGS OF FACT

Congestive heart failure with hypertension, first clinically 
diagnosed many years after service, is not of service origin 
or related to any events therein.  



CONCLUSION OF LAW

Congestive heart failure with hypertension was not incurred 
in or aggravated by active service nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).  

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.  

In this case, in correspondence dated in June 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his possession that pertains to the 
claim.  In addition, in its October 1996 statement of the 
case and supplemental statements of the case dated July 2000, 
December 2003, and December 2004, the RO explained the basis 
for the denial for service connection of congestive heart 
failure with hypertension.  The RO notified the veteran that 
his case was being sent to the Board, and informed him that 
any additional evidence that he had should be submitted to 
the Board.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform him of the evidence needed to 
substantiate his claim.  Under the facts of this case, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, private treatment reports, 
and VA medical records and examination reports.  He has not 
alluded to the existence of any other evidence that is 
relevant to her claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. § 3.159(c).  



Factual Background

The report of the veteran's entrance examination, dated March 
1973, indicates that the veteran's blood pressure at that 
time was 136/70.  The veteran's service medical records show 
that in July 1974, he was seen with urticaria and at that 
time, his blood pressure was 130/102.  On his May 1975 
service separation examination, his blood pressure was 
122/74.  A chest x-ray was normal and the heart and vascular 
systems were clinically normal at that time.  

Treatment records from a private facility dated from August 
1991 to 1996 show the veteran was seen for a variety of 
conditions.  In August 1991 it was reported that that he had 
recently had a physical examination that showed he had 
severely elevated blood pressure.  He was started on 
hypertensive medication with a diagnosis of severe 
hypertension.  There are also additional medical records from 
that private facility showing continued treatment for 
hypertension.  

VA outpatient treatment records show the veteran was seen in 
February 1996 for referral from a hospital in Ft. Smith for 
hypertension and congestive heart failure.  It was reported 
that he had had one previous hospitalization for congestive 
heart failure.  The diagnoses included hypertension and 
congestive heart failure.  The veteran continued to receive 
treatment at a VA facility for his cardiovascular disorders.  

During a June 1996 VA hypertension examination, the veteran 
reported a history of hypertension dating back to 1973 when 
the diagnosis was made.  The diagnosis was malignant 
hypertension.  On a second VA examination for diseases of the 
heart by the same examiner in June 1996, the diagnoses were 
severe hypertension and congestive heart failure secondary to 
cardiomyopathy and left ventricular hypertrophy.  

Pursuant to the May 1999 Board remand, a VA cardiologist 
reviewed the veteran's claims file and examined the veteran 
in August 1999.  He noted the veteran's blood pressure 
readings in service.  Following examination of the veteran, 
the diagnoses included hypertensive cardiomyopathy, 
congestive cardiomyopathy, and diabetes mellitus.  

The doctor stated that the veteran's hypertensive 
cardiomyopathy disease was not related to the single blood 
pressure elevation that was recorded in July 1974 in service.  
In support of his assertion, he noted that the veteran's 
blood pressure was normal on entry into service, and normal 
upon leaving the service, and there was nothing to indicate 
that the veteran had any blood pressure checks or reported 
problems with hypertension from 1975 until August 1991.  

A report from a private physician dated October 2001 
indicates that the veteran had recently undergone a 
diagnostic cardiac catheterization which noted significant 
blockage.  The veteran had been recently seen due to left 
precordial tightness and pain in his left arm with mild 
shortness of breath.  The veteran was diagnosed at that time 
with unstable angina pectoris/arteriosclerotic heart 
disease/congestive heart failure, as well as insulin 
dependence diabetes mellitus, hypertension, a history of left 
kidney cancer, and dyslipidemia.  

A discharge instruction sheet was submitted in December 2003 
concerning the veteran's hospitalization in 2001and listing 
his medications.  

Additional medical evidence submitted includes VA medical 
records from the veteran's hospital admission from November 
2004 to December 2004, and medication lists dating to 
February 2005.  The hospital records show the veteran was 
admitted complaining of chest pain.  He underwent a cardiac 
catheterization without stent placement which showed 
significant left coronary artery stenosis and intermediate 
right coronary artery stenosis.  He also underwent an 
echocardiogram which was grossly normal with mildly dilated 
left atrium.  The primary discharge diagnosis was coronary 
artery disease.  These records noted a past medical history 
of hypertension for 30 years.




Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In this case, the veteran does 
not possess any specialized training and it is not contended 
otherwise.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this regard, the service medical records show only the one 
isolated elevated blood pressure reading in service, 130/102, 
which was recorded in July 1974.  No other cardiovascular 
abnormality was shown.  Additionally, at the time of the 
separation examination, the veteran's cardiovascular system, 
to include a chest x-ray was normal.  In addition, the first 
post-service clinical evidence of cardiovascular disease was 
in August 1991, over 16 years after the veteran's separation 
from service.  At that time hypertension was diagnosed.  

Furthermore, a VA cardiologist in August 1999, who indicated 
that he reviewed the veteran's record and found that the 
isolated blood pressure reading in service was not related to 
his present heart pathology, which was first shown many years 
after service.  

A VA examiner in June 1996 reported that hypertension was 
diagnosed in 1973, and VA treatment records noted a past 
medical history of hypertension for 30 years.  However, this 
medical history is not supported by the contemporaneous 
service medical records, and is clearly a recitation of the 
veteran's self-reported lay history, and not the result of 
medical analysis of historical records.  The Board finds more 
probative the August 1999 opinion cited above, which was 
based on a full review of the veteran's service medical 
records.  

Based on the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for congestive heart failure with 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).  




ORDER

Service connection for congestive heart failure with 
hypertension is denied.  



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


